Detailed Action




Claims 1-17 are pending in this application and presented for examination, claims 1-15 having been amended and claims 16-17 newly added by preliminary amendment.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Examiner’s Note
The claimed invention includes the claim limitation “photocoupler” (claim 14 ln. 2).  Applicant’s disclosure characterizes a photocoupler as synonymous with an opto-isolator, and that such a photocoupler transmits signals without any galvanic contact (Spec., ¶ 73).  Therefore, the scope of the broadest reasonable interpretation ascribed to such a photocoupler is treated as that which would propagate a signal by means of non-electrical transmission, e.g. optical transmission media.


Specification
The use of the terms LTE®, WiFi®, and WiMAX®, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 4 is objected to because of the following informalities:  The phrase “capable of receiving data of claim 3” should be “capable of receiving the data of claim 3” (lns. 1-2).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nixon, et al., U.S. Patent Application Publication No. US 2021/0092173 A1 (hereinafter Nixon), including incorporating by reference (Nixon: ¶ 1) Rotvold, et al., U.S. Application Publication No. US 2018/0115516 A1 (hereinafter Rotvold).
Claims 1, 3 and 5 are disclosed by Nixon, wherein
1. 	A device installed within a data collection network comprising a collection apparatus (Fig. 1 # 12, ¶¶ 4, 6, wherein field devices collect data for process controllers connected together in a combination of wired or wireless computer networks), the device being connected to the collection apparatus via a data-diode-type equipment item associated with the device, the data-diode-type equipment item being arranged to render unidirectional the connection between the device and the collection apparatus, in the direction from the device towards the collection apparatus (Fig. 1 # 15, ¶¶ 7-8, wherein field devices are connected with controllers, including edge-facing network components, via data diodes that provide solely unidirectional data flowing from the field devices to the controllers).
Claim 2 is disclosed by Nixon, wherein
2. 	The device of claim 1, further comprising the associated data-diode equipment item (Fig. 1 # 15, ¶¶ 7-8, wherein field devices are connected with controllers, including edge-facing network components, via data diodes that provide solely unidirectional data flowing from the field devices to the controllers, whereby the data diodes are integral with the edge-facing network component controllers, ¶ 19).

Claims 4 and 7 are disclosed by Nixon, wherein
4. 	The equipment item capable of receiving data of claim 3, further comprising at least one aggregation node suitable for aggregating the data generated by the devices (Fig. 1 # 12, ¶¶ 4, 6, 19, wherein field devices collect data for process controllers connected together in a combination of wired or wireless computer networks), the collection apparatus being suitable for collecting the data once the data have been aggregated by the aggregation node (¶¶ 17-18, 24, wherein data from field devices aggregated together by edge-facing component gateways are consumed by data-consuming systems).

Claim 6 is disclosed by Nixon, wherein
6. 	The network of claim 5, comprising a plurality of devices (Fig. 1 # 12, ¶¶ 4, 6, wherein multiple field devices collect data) and a plurality of data-diode-type equipment items, at least one device among the plurality of devices being connected to the collection apparatus via at least one among the plurality of data-diode-type equipment items (Fig. 1 # 15, ¶¶ 7-8, wherein multiple field devices are connected with controllers, including edge-facing network components, via multiple data diodes that provide solely unidirectional data flowing from the multiple field devices to the controllers).
Claim 7 is disclosed by Nixon, wherein
7. 	The network of claim 5, further comprising an aggregation node connected to each device via the data-diode-type equipment item associated with the device (Fig. 1 # 15, ¶¶ 7-8, wherein field devices are connected with controllers, including edge-facing network components, via data diodes that provide solely unidirectional data flowing from the field devices to the controllers), the aggregation node being suitable for aggregating the data generated by the devices, the collection apparatus being suitable for collecting the data once the data have been aggregated by the aggregation node (¶¶ 17-18, 24, wherein data from field devices aggregated together by edge-facing component gateways are consumed by data-consuming systems).
Claim 8 is disclosed by Nixon, wherein
8. 	The network of claim 5, wherein a data-diode-type equipment item associated with a device is installed within the device (Fig. 1 # 15, ¶¶ 7-8, wherein field devices are connected with controllers, including edge-facing network components, via data diodes that provide solely unidirectional data flowing from the field devices to the controllers, whereby the data diodes are integral with the edge-facing network component controllers, ¶ 19).
Claim 9 is disclosed by Nixon, wherein
9. 	The network of claim 5, wherein a data-diode-type equipment item associated with a device is installed in the network externally to the device (Fig. 1 # 15, ¶¶ 7-8, 19, wherein field devices are connected with controllers, including edge-facing network components, via data diodes in the network that provide solely unidirectional data flowing from the field devices to the controllers).
Claim 10 is disclosed by Nixon incorporating by reference (Nixon: ¶ 1) Rotvold, wherein 
10. 	The network of claim 5, further comprising at least one switch configured to selectively activate or deactivate at least one data-diode-type equipment item in order to be able to reestablish, if necessary, a bidirectional connection between the device associated with the data-diode-type equipment item and the collection apparatus (Rotvold: Fig. 4, ¶¶ 62-63, wherein data connectivity between field devices, ¶ 45, and data-consuming network components through an edge gateway that otherwise would be unidirectional via data diodes is temporarily made to be bidirectional, before resuming via unidirectional data diodes again, ¶ 67).
Claim 11 is disclosed by Nixon, wherein
11. 	The network of claim 5, wherein the network is at least partly a wired network (Fig. 1 # 12, ¶¶ 4, 6, wherein field devices collect data for process controllers connected together in a combination of wired or wireless computer networks).
Claim 12 is disclosed by Nixon, wherein
12. 	The network of claim 5, wherein the network is at least partly a wireless network (Fig. 1 # 12, ¶¶ 4, 6, wherein field devices collect data for process controllers connected together in a combination of wired or wireless computer networks).
Claim 14 is disclosed by Nixon, wherein
14. 	The network of claim 5, wherein at least one data-diode-type equipment item comprises a photocoupler unidirectionally connecting two controllers (Fig. 1 # 15, ¶ 25, wherein the data diode is physically configured, including as optical transmission media, for unidirectional data transmission via the data diode optically).
Claim 15 is disclosed by Nixon, wherein
15. 	The network of claim 5, comprising a plurality of devices, wherein an operating process of one or more devices or a process for manufacturing a product by one or more devices (¶¶ 7, 15, wherein process control systems of a process plant include field devices, controllers, workstations and other devices networked together to manage manufacturing operations) is characterized by includes a set of information distributed across devices among the plurality of devices (Fig. 1 # 12, ¶¶ 4, 6, wherein field devices collect data for process controllers connected together in a combination of wired or wireless computer networks).
Claim 16 is disclosed by Nixon incorporating by reference (Nixon: ¶ 1) Rotvold, wherein
16. 	The network of claim 5, further comprising at least one switch configured to selectively activate or deactivate at least one data-diode-type equipment item to reestablish a bidirectional connection between the device associated with the data-diode-type equipment item and the collection apparatus based on meeting a condition (Rotvold: Fig. 4, ¶¶ 62-63, wherein when under provisioning conditions data connectivity between field devices, ¶ 45, and data-consuming network components through an edge gateway that otherwise would be unidirectional via data diodes is temporarily made to be bidirectional, before resuming via unidirectional data diodes again, ¶ 67).
Claim 17 is disclosed by Nixon, wherein
17. 	The network of claim 16, wherein the condition comprises a malfunction of the device associated with the data-diode-type equipment item (¶ 25, wherein data diodes allow for switching from unidirectional to bidirectional flow of data when error conditions are reported by data-sending devices to data-receiving devices).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon, in view of Gilde, et al., U.S. Patent Application Publication No. US 2016/0366096 A1 (hereinafter Gilde).
Claim 13 is not disclosed explicitly by Nixon, but is disclosed by Gilde wherein
13. 	The network of claim 5, wherein at least one device is a machine tool (Fig. 12, ¶¶ 140-141, 144, wherein field devices report back performance data for machine tools that is being collected over a network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nixon with Gilde.  The reason for doing so would have been to provide computer network security for industrial equipment including machine tools (Gilde: ¶¶ 3-4, 140-141, 144).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448